t c memo united_states tax_court joseph wages and jennifer g wages petitioners v commissioner of internal revenue respondent docket no filed date h operated bail bonding and towing businesses throughout tax years and in connection with his bail bonding business h made payments into a surety’s indemnity fund deductions for which r denied for tax years and r also changed ps’ accounting_method requiring the inclusion in income of the indemnity fund’s balance as of date with respect to h’s business activities ps also claimed deductions for tax years and which r denied for car and truck expenditures office expenditures insurance subcontractors cost_of_goods_sold depreciation and supplies r’s further adjustments to ps’ tax items for the and tax years are not in dispute held r’s adjustments are sustained because ps have failed to prove by a preponderance_of_the_evidence that the determinations in the notice_of_deficiency are incorrect james g mcgee jr and william h webb for petitioners edwin b cleverdon brooke w patterson john f driscoll and horace crump for respondent memorandum opinion laro judge this case arises out of respondent’s adjustments to petitioners’ returns for the and tax years the case was submitted fully stipulated for decision without trial see rule respondent determined deficiencies in petitioners’ federal_income_tax as well as additions to tax and penalties under sec_6651 and sec_6662 respectively for the taxable years and in the amounts as follows additions to tax penalties year deficiency sec_6651 sec_6662 dollar_figure big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioners have conceded all adjustments along with the general applicability of the additions to tax under sec_6651 and penalties under sec_6662 sec_1unless otherwise indicated section references are to the internal_revenue_code applicable for the years in issue rule references are to the tax_court rules_of_practice and procedure except that they dispute respondent’s change to their method_of_accounting and his disallowance of certain claimed deductions after petitioners’ concessions we decide these remaining issues whether petitioners may deduct for tax years and payments made to an indemnity fund maintained with respect to joseph wages’ bail bonding activity we hold that they may not whether respondent properly changed petitioners’ accounting_method with respect to mr wages’ indemnity fund related to his bail bonding activity resulting in additional income for tax_year we hold that he did whether petitioners have substantiated their claimed deductions for car and truck expenditures office expenditures insurance subcontractors cost_of_goods_sold depreciation and supplies for tax years and with respect to mr wages’ bail bonding activity we hold that they have not i overview background the parties submitted this case fully stipulated under rule the court subsequently ordered the parties to file simultaneous opening and answering briefs respondent filed two briefs petitioners opted to file only an opening brief the stipulations of facts and settled issues are incorporated herein petitioners are residents of mississippi this case is appealable to the court_of_appeals for the fifth circuit absent stipulation of the parties to the contrary ii mr wages’ business activities while the court left the record in this case open for a month and a half after the parties’ submission of their first stipulation of facts no supplemental stipulation of facts followed during that time one was filed later solely to introduce evidence of the petition’s timely mailing nor has either party moved to enter any substantive evidence beyond the agreed-upon statements in the first stipulation of facts and the stipulation of settled issues accordingly we must render our decision on the basis of the record before us limited as it may be the record shows that during the years at issue mr wages operated bail bonding and towing businesses to which respondent’s adjustments relate as part of his bail bonding business mr wages made certain payments to an indemnity fund furthermore he claims to have incurred various expenses which petitioners sought to deduct on their federal_income_tax returns and which to the extent they remain disputed are enumerated below in the course of his bail bonding and towing businesses iii petitioners’ tax returns petitioners admit that they neglected to file timely their federal_income_tax returns for the years in issue their return was due on date but was filed on date their return was due on date but was filed on date and their return was due on date but was filed on date petitioners’ tax returns have not been entered into the record nor have the parties stipulated the content thereof nonetheless from the pleadings we gather that petitioners filed schedules c profit or loss from business on which they claimed deductions for the various expenses at issue here mr wages aggregated the income and expenses for his two businesses on a single schedule c for each of the tax years and petitioners attached a separate schedule c for jennifer wages to their federal_income_tax return which they admit now to having been done in error iv respondent’s adjustments and petitioners’ concessions respondent on date issued a notice_of_deficiency to petitioners with respect to their income_tax liabilities for tax years and as we noted above petitioners have conceded some of respondent’s adjustments we concern ourselves with only those that remain disputed respondent determined that payments into an indemnity fund in connection with mr wages’ bail bonding business were not currently deductible thus respondent adjusted other income upward on mr wages’s schedule c by changing petitioners’ accounting_method and including in income the dollar_figure balance of the indemnity fund as of date thereby offsetting all previous deductions petitioners had claimed with respect to that indemnity fund furthermore respondent adjusted upward insurance on mr wages’ schedule c by dollar_figure other expenses on mr wages’ schedule c by dollar_figure and other expenses on mr wages’ schedule c by dollar_figure the parties agree that the amounts at issue are accurate but dispute the legal question of whether petitioners are entitled to claim current deductions for amounts paid to the indemnity fund in addition to his denial of a deduction for the indemnity fund payments respondent disallowed several of petitioners’ claimed schedule c expense deductions on the grounds that petitioners failed to establish that the amounts were ordinary and necessary business_expenses were expended for the purposes designated and were substantiated as required by sec_274 respondent also disallowed petitioners’ claimed depreciation_deductions on the grounds that petitioners failed to establish that any property was depreciable or used in a trade or business or that they had a cost or other basis in it thus respondent made the following disputed upward adjustments to the schedule c items for the tax years specified item car truck expenses office expenses insurance_contract labor cogs-- purchases depreciation supplies dollar_figure big_number -0- big_number -0- -0- -0- dollar_figure -0- big_number -0- big_number big_number -0- dollar_figure -0- big_number big_number -0- big_number big_number petitioners claim that although they do not have all the underlying records with respect to these expenses the stipulated documentation in this case is sufficient to support deductions for them the parties further agree that the adjustments in the notice_of_deficiency relating to self-employment_tax the deduction for self-employment_tax exemptions and the net_operating_loss carryforward are automatic and subject_to change based on the substantive adjustments in this case the parties concur that the penalties under sec_6662 and the additions to tax under sec_6651 apply as indicated in the notice_of_deficiency v timeliness of petition the last day for petitioners to file a petition with the court was date the petition signed by petitioners’ counsel and dated date was received and filed by the court in the morning of date the envelope in which the petition arrived bore stamps com postage and a certified mail sticker with a tracking number there was no postmark however and since the court received the petition after the date prescribed for filing it the court sua sponte raised the question of its jurisdiction under sec_6213 to decide the case unless petitioners could show that they timely mailed their petition they could not avail themselves of the sec_7502 mailbox rule which allows a timely mailed document to be treated as timely filed notwithstanding initial difficulties in finding evidence of their timely mailing of the petition petitioners eventually found a certified mail receipt and the corresponding return receipt each bearing a tracking number corresponding to that on the envelope in which the petition was mailed the certified mail receipt bore a u s postal service postmark dated date which under sec_301_7502-1 proced admin regs is treated as the postmark date of the mailed document the parties jointly stipulated the validity of the certified mail receipt and further stipulated that it shows that petitioners timely filed their petition thus we conclude that the petition was contained in a properly addressed envelope was deposited within the prescribed time in the mail in the united_states with sufficient postage prepaid and bore a constructive postmark as evidenced by the u s postal service postmark on the certified mail receipt see sec_301_7502-1 and proced admin regs accordingly petitioners have established the mailbox rule’s applicability to their case see sec_7502 and borne their burden of proving that we have jurisdiction thereover see 114_tc_268 aff’d 22_fedappx_837 9th cir i overview discussion generally the commissioner’s determination of a taxpayer’s liability for an income_tax deficiency is presumed to be correct and the taxpayer bears the burden of proving the determination improper by a preponderance_of_the_evidence see rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer must prove his entitlement to any deductions claimed 503_us_79 taxpayers are obligated to maintain sufficient records to substantiate expenses underlying their claimed deductions sec_6001 ii petitioners’ proposed findings_of_fact petitioners have asserted a number of facts in their brief petitioners’ proposed findings_of_fact explain the indemnity fund arrangement between mr wages’ bail bonding business and the surety for which it was acting as an agent the proposed findings_of_fact further allege that an independent_contractor appointed by petitioners as their agent with respect to the bail bonding business who took over the daily operations of the business after mr wages suffered a stroke stole petitioners’ records and established a competing bail bonding business petitioners state that they have initiated a lawsuit against the former contractor in the circuit_court for rankin county mississippi respondent objects to most of petitioners’ proposed findings_of_fact on two grounds first that petitioners failed to comply with rule e which requires that each finding of fact cite the pages of the transcript or the exhibits or other sources relied upon to support the statement and second that the asserted facts are allegations not supported by the record before the court we agree with respondent the record in this case notwithstanding the court’s holding it open for a month and a half after the parties’ submission of their first stipulation of facts is barren whatever facts have been established we recite in the background section of this opinion petitioners’ remaining proposed findings_of_fact find no support in the record there are no stipulations exhibits or any other sources corroborating them outside unsworn statements made in petitioners’ petition pretrial memorandum and brief thus we must accept the limited record in this case as it stands and decide the disputed issues accordingly iii deductibility of payments to indemnity fund the parties agree that mr wages made payments to an indemnity fund in the course of his bail bonding business respondent disallowed the current deduction thereof in the amounts of dollar_figure for dollar_figure for and dollar_figure for a the parties’ arguments in support of his disallowance of petitioners’ deductions respondent cites 93_tc_220 in which this court held that payments by a bail bondsman into an indemnity fund maintained by the surety for which he is an agent are deposits to secure payment of future liabilities and are not deductible until the insurance_company draws from the account to satisfy a specific liability see also eg zweifel v commissioner tcmemo_2012_93 since the record in this case does not indicate that amounts paid into the indemnity fund have qualities or characteristics different from those in sebring respondent argues petitioners are unable to satisfy their burden_of_proof on this issue petitioners rest their argument on a different theory they contend that the indemnity fund is controlled by a third-party surety and mr wages’ bail bonding business has no right to funds within the indemnity account except insofar as a liability for which the business must indemnify the surety is discharged petitioners maintain that because the business has no control_over or access to the funds nor an expectation of their reacquisition the amounts remitted to the fund should be deductible when paid petitioners further argue that should mr wages’ bail bonding business reacquire any sums from the indemnity fund in the future those amounts should be recaptured in that year’s gross_receipts under the tax_benefit_rule codified in sec_111 respondent disagrees with petitioners’ theory first he points out that petitioners’ argument rests on allegations that are not part of the evidentiary record in the case and thus petitioners have not sustained their burden_of_proof second respondent argues that the tax_benefit_rule requires the inclusion in income only of a recovered amount for which the taxpayer had received a tax_benefit in a prior year see 460_us_370 and does not support a claim for any type of deduction sec_111 respondent asserts ensures only that the liability resulting from the tax_benefit_rule does not exceed the benefit received in a prior year it authorizes no deduction b petitioners’ burden_of_proof we agree with respondent that petitioners have failed to satisfy their burden_of_proof as we observed above the burden is on the taxpayer to prove by a preponderance_of_the_evidence that the notice_of_deficiency is incorrect see rule a welch v helvering u s pincite petitioners have adduced no evidence in support of their theory that respondent improperly denied their deductions for payments into an indemnity fund in and they have introduced nothing into the record that would allow the court to scrutinize the arrangement between mr wages’ bail bonding business and the third-party surety or the nature of the indemnity fund to which the payments were remitted since petitioners have failed to satisfy their burden_of_proof we need not reach the substantive legal question of the timing of deductions for payments by a bail bonding agent to an indemnity fund because we are unable to conclude that respondent’s denial of petitioners’ deductions for the indemnity fund payments was improper we sustain his determination iv change_of petitioners’ accounting_method in the notice_of_deficiency respondent changed petitioners’ accounting_method to include in income the dollar_figure balance of the indemnity fund as of date this change offset previous deductions petitioners had claimed with respect to payments remitted to the indemnity fund a the parties’ arguments respondent points out that he has the authority under sec_446 and sec_481 to change a taxpayer’s method_of_accounting he also cites rankin v commissioner tcmemo_1996_350 aff’d 138_f3d_1286 9th cir for the proposition that the change in treatment of amounts accumulated in a bail bond indemnity fund before the years in issue in that case was a proper change in method_of_accounting because the change affected only the timing of inclusion and not its ultimate fact see also firetag v commissioner tcmemo_1999_ aff’d without published opinion 232_f3d_887 4th cir since the record in this case includes no indication that the indemnity fund had any characteristics different from those of the fund in rankin respondent contends petitioners are unable to satisfy their burden_of_proof on this issue petitioners in their petition asserted that because respondent’s audit and resultant notice_of_deficiency pertained only to tax years and and the limitations periods for previous tax years had expired the change in accounting_method violated petitioners’ procedural due process rights and was an attempt by respondent to circumvent the statute_of_limitations however petitioners failed to advance any argument on the accounting_method change in their pretrial memorandum or their brief b petitioners’ burden_of_proof from petitioners’ failure in their pretrial memorandum and brief to argue the accounting_method change separately from respondent’s disallowance of their claimed deductions for the indemnity fund remittances we infer that they have abandoned their due process and statute_of_limitations theories since petitioners have abandoned their separate arguments on the change_of_accounting_method and since they have adduced no evidence with respect to it we find that they have failed to carry their burden_of_proof with respect to this adjustment see rule a welch v helvering u s pincite accordingly we sustain respondent’s change_of petitioners’ accounting_method v deductions for claimed expenses respondent disallowed the deduction for tax years and of certain expenses for car and truck office insurance subcontractors cost of goods sold depreciation and supplies the denied deductions totaled dollar_figure for tax_year dollar_figure for tax_year and dollar_figure for tax_year a the parties’ arguments respondent argues that while sec_162 generally allows for the deduction of ordinary and necessary trade_or_business_expenses and while sec_167 generally provides a depreciation deduction for the exhaustion wear_and_tear of property used in a trade_or_business petitioners have failed to substantiate their expenses in this case respondent points out that taxpayers are required to maintain sufficient records to establish their tax_liability see sec_6001 65_tc_87 aff’d 540_f2d_821 5th cir and that self-serving declarations generally are not a sufficient substitute for records weiss v commissioner tcmemo_1999_17 wl at respondent also draws the court’s attention to sec_274 which imposes strict substantiation rules for certain trade_or_business_expenses including those for_the_use_of most motor vehicles in sum respondent contends that the record in this case contains no documentation or substantiation of petitioners’ claimed expenses or depreciation_deductions and that petitioners therefore are unable to satisfy their burden_of_proof on this issue for their part petitioners assert that through no fault of theirs a third party took their records and that this entitles them to reconstruct their records to substantiate the deductions claimed petitioners point to sec_1_274-5t temporary income_tax regs fed reg date which allows taxpayers to substantiate deductions by reasonable reconstruction w here the taxpayer establishes that the failure to produce adequate_records is due to the loss of such records through circumstances beyond the taxpayer’s control such as destruction by fire flood earthquake or other_casualty petitioners further argue that under 39_f2d_540 2d cir taxpayers when unable to produce records of actual expenditures may rely on reasonable estimates provided that there is some factual basis therefor petitioners assert that during examination they provided reconstructed records to respondent that should amply satisfy their burden to substantiate their claimed deductions respondent in his answering brief points out that the cohan_rule allows the court to approximate the amount of an allowable deduction where a taxpayer has established that he paid_or_incurred a deductible business_expense but does not establish its amount however the rule applies only where there is sufficient evidence in the record to provide a basis for the estimate see 85_tc_731 and while sec_1 5t c temporary income_tax regs supra allows taxpayers to substantiate deductions by reasonable reconstruction respondent urges that the cohan_rule does not apply to the items required to be substantiated under sec_274 respondent argues that the record contains no evidence supporting the claimed deductions it is irrelevant what documentation petitioners provided to respondent during the underlying examination respondent contends because under 62_tc_324 the court considers issues de novo on the basis of the record immediately before it b substantiation of petitioners’ deductions we agree with respondent and find that petitioners have not substantiated their reported expenses as we took pains to note above the record in this case is sparse petitioners have presented nothing to the court to establish either the fact of their payment of the expenses in question or the amounts thereof petitioners urge us to apply the cohan_rule to find in their favor it is true that under cohan v commissioner f 2d pincite if a taxpayer claims a deduction or tax_credit but cannot fully substantiate the underlying expense the court may approximate the allowable_amount bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his own making however the court must have some basis upon which to make its estimate else the allowance would amount to unguided largesse green gas del statutory tr v commissioner 147_tc_1 citing 245_f2d_559 5th cir and vanicek v commissioner t c pincite petitioners claim to have provided voluminous reconstructed records to respondent during examination yet none of these records have been provided to the court as respondent correctly noted this court does not look behind a notice_of_deficiency to examine the evidence used proceedings herein are de novo and based on the merits of the case and not on any previous record developed at the administrative level greenberg’s express inc v commissioner t c pincite- whether petitioners provided any substantiating documents to respondent at the examination stage is immaterial to the extent they wished us to consider their records be they original or reconstructed petitioners should have sought to enter them into the record before this court they had ample time but failed to do so in the absence of any evidence before us we cannot apply cohan to estimate petitioners’ expenses because we have no basis upon which to make such an approximation all we have before us are petitioners’ unsubstantiated claims in their petition brief and other filings that they incurred certain expenses these unsupported statements are insufficient to justify even the roughest estimate of petitioners’ true expenses we therefore agree with respondent that petitioners have failed to satisfy their burden_of_proof see rule a welch v helvering u s pincite and sustain his deficiency determinations vi additions to tax and penalties sec_6651 imposes an addition_to_tax for failure_to_file a required return unless such failure was due to reasonable_cause and not willful neglect sec_6662 imposes a accuracy-related_penalty on underpayments of tax by reason of negligence or disregard of rules or regulations a substantial_understatement_of_income_tax or a substantial_valuation_misstatement among other grounds specified in sec_6662 in addition to deficiencies for tax years and respondent determined an addition_to_tax under sec_6651 and a penalty under sec_6662 for each of those years the parties stipulated that t he penalties under sec_6651 and sec_6662 as indicated in the notice_of_deficiency are applicable petitioners on brief argued that because their claimed deductions were proper the court should abate the accuracy-related_penalties determined against them under sec_6662 we infer from the parties’ stipulation that in the event we hold against petitioners on their claimed deductions they concur that the additions to tax and the penalties were imposed correctly we have held respondent’s determinations of petitioners’ deficiencies for each of the tax years at issue to be correct accordingly the additions to tax and penalties under sec_6651 and sec_6662 respectively apply vii conclusion petitioners’ claims that mr wages suffered a stroke and his former associate purloined his records if true paint a tragic tale regrettably there is no evidence in the record before us to substantiate either these claims or petitioners’ claimed expense deductions nor is there sufficient evidence to justify petitioners’ claimed deductions of indemnity fund contributions thus we must find that petitioners have failed to satisfy their burden of proving by a preponderance_of_the_evidence that the notice_of_deficiency is incorrect we have considered all of the parties’ arguments and to the extent not discussed above conclude that those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
